DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/28/19, 8/13/19, and 9/2/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Preliminary Amendment
The preliminary amendment filed 9/2/20 has been entered and made of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Patent No. 9,544,607; cited in the IDS dated 9/2/20) and in view of Guo et al. (U.S. Pub. No. 2014/0301474; cited in the IDS dated 1/28/19).
In regard to claim 33, Lai teaches a method of performing palette decoding (i.e. method and apparatus for coding a block of video data using palette coding in video coding)(col. 3, lines 54-55) comprising: 
determining that a coding unit (CU) of the video bitstream comprises either a major color or only escape colors (i.e. determining whether there is only one single palette index (i.e. “major color”) in the current block (Step 220, for example, in Fig. 2); # of Predicted palette=1, # of signaled palette=0, CU_level_escape_flag=0, these conditions correspond to the case that there is one palette color from the palette predictor, no signaled palette, and no Escape sample; # of Predicted palette=0, # of signaled palette=0, CU_level_escape_flag=0, these conditions correspond to the case there is no palette color from the palette predictor and no signaled palette, and all samples are Escape samples) (Fig. 2; col. 5, lines 38-59); 
determining that a palette mode for the CU is a run mode based on a size of the CU (i.e. if the current palette is empty (i.e. all samples are Escape coded) or if the current palette has only one color and no Escape (i.e. all samples with palette index 0); ; 
determining a run value for the palette mode (i.e. the index run is derived as the run over the entire CU (i.e. CU width x CU height -1)(col. 7, lines 58-66); and 
decoding the CU according to the run mode and the run value (i.e. after the palette is signaled or reconstructed, the color index map is signaled at the encoder side or reconstructed at the decoder side using the reconstructed the palette and coded color indices as follows; the color index map is also referred as palette index map or index map in this disclosure; parse `scan order` to indicate whether hor-traverse or ver-traverse Parse `block_level_escape_flag` to indicate whether there is ESCAPE samples `new run mode` or `copy above mode`; If `copy index mode`, parse `index`; If index=ESCAPE, parse ESCAPE sample value; If index!=ESCAPE, parse `run` to indicate the number samples with the same index; If `copy above mode`, parse `run` to indicate the number samples with the same indices as the directly above samples)(col. 3, lines 31-50).
However, while Lai teaches using a bitstream in the palette-based coding process, it does not explicitly teach receiving a video bitstream.
In the same field of endeavor, Guo teaches receiving a video bitstream (i.e. video decoder may obtain, from an encoded bitstream, a palette for a block; video encoder 20 may encode video data from a video source 18);(Figs. 1-3; para[0028], [0043]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Lai and Guo because 
In regard to claim 34, Lai and Guo teach all of the limitations of claim 33 as discussed above.  In addition, Lai teaches wherein the run value is equal to a size of the CU minus 1 (i.e. the index run is derived as the run over the entire CU (i.e. CU width x CU height -1)(col. 7, lines 58-66).  
In regard to claim 35, Lai and Guo teach all of the limitations of claim 33 as discussed above.  In addition, Lai teaches wherein determining that the CU comprises the major color (i.e. determining whether there is only one single palette index (i.e. “major color”) in the current block (Step 220, for example, in Fig. 2))(Fig. 2; col. 5, lines 38-59) comprises: 
determining that a palette table size of a palette table for the CU is equal to 1 (i.e. # of Predicted palette=1)(Fig. 2; col. 5, lines 38-59); and 
determining that an escape color presence flag for the CU is equal to 0 (i.e. CU_level_escape_flag=0, these conditions correspond to the case that there is one palette color from the palette predictor, no signaled palette, and no Escape sample)(Fig. 2; col. 5, lines 38-59).  
In regard to claim 36, Lai and Guo teach all of the limitations of claim 33 as discussed above.  In addition, Lai teaches wherein determining that the CU comprises only escape colors (i.e. determining whether there is only one single palette index (i.e. “major color”) in the current block (Step 220, for example, in Fig. 2); comprises: 
determining that a palette table size of a palette table for the CU is equal to 0 (i.e. # of Predicted palette=0)(Fig. 2; col. 5, lines 38-59); and
determining that an escape color presence flag for the CU is equal to 1 (i.e. CU_level_escape_flag=0, these conditions correspond to the case there is no palette color from the palette predictor and no signaled palette, and all samples are Escape samples) (Fig. 2; col. 5, lines 38-59).
	In regard to claims 37-40, the claims recite analogous limitations to claims 33-36 above, and are therefore rejected on the same premise.
	In regard to claims 41-44, the claims recite analogous limitations to claims 33-36 above, and are therefore rejected on the same premise.
	In regard to claims 45-48, the claims recite analogous limitations to claims 33-36 above, and are therefore rejected on the same premise.
Claims 49, 53, 57, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (U.S. Pub. No. 2016/0330452) and in view of Guo et al. (U.S. Pub. No. 2014/0301474; cited in the IDS dated 1/28/19).
In regard to claim 49, Laroche teaches a method for palette decoding (i.e. palette mode at the decoder)(Fig. 7; para[0145], for example), the method comprising: 
receiving a first palette mode flag for a first coding unit (CU) of the video bitstream (i.e. current coding unit; palette mode is identified by a flag located before the skip flag in the bitstream)(Fig. 7; para[0145]), wherein the first palette mode flag is coded with a single context that does not depend on a value of a second palette mode flag for one or more pixels of a second CU (i.e. the palette mode flag is CABAC coded using a single context; note: there is no indication in Laroche that the single context coding depends on data from any other coding unit)(Fig. 7; para[0145]); and 
parsing the CU based on the first palette mode flag (i.e. if this mode is the Palette mode 703 then the related syntax of the Palette mode 705, i.e. the information on the palette, the block of levels and the residual, is extracted and decoded 704 from the bitstream 701)(Fig. 7; para[0145]).  
However, while Laroche teaches using a bitstream in the palette-based coding process, it does not explicitly teach receiving a video bitstream.
In the same field of endeavor, Guo teaches receiving a video bitstream (i.e. video decoder may obtain, from an encoded bitstream, a palette for a block; video encoder 20 may encode video data from a video source 18);(Figs. 1-3; para[0028], [0043]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Lai and Guo because Guo teaches palette-based coding for screen generated content coding by using a palette as a table of colors for representing the video data of a particular area (e.g. a given block) (See, for example, para[0027]).  Therefore, it would have been obvious to combine the teachings of Lai and Guo.	
In regard to claims 53, 57, and 61, .
Claims 50-52, 54-56, 58-60, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (U.S. Pub. No. 2016/0330452) and in view of Guo et al. (U.S. Pub. No. 2014/0301474; cited in the IDS dated 1/28/19), further in view of Lai et al. (U.S. Patent No. 9,544,607; cited in the IDS dated 9/2/20).
In regard to claim 50, Laroche and Guo teach all of the limitations of claim 49 as discussed above.  However, Laroche and Guo do not explicitly teach wherein the first palette mode flag for the CU is a scan direction flag value.
In the same field of endeavor, Lai teaches wherein the first palette mode flag for the CU is a scan direction flag value (i.e. parse `scan order` to indicate whether hor-traverse or ver-traverse)(col. 3, lines 31-50).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Laroche and Guo with those of Lai because Lai teaches coding a block of video data using palette coding in a video coding according to screen content coding test models (See, for example, col. 3, lines 54-56 and col. 5, lines 25-35).  Therefore, it would have been obvious to combine the teachings of Laroche and Guo with those of Lai.
	In regard to claim 51, Laroche and Guo teach all of the limitations of claims 49 and 50 as discussed above.  However, Laroche and Guo do not explicitly teach wherein the second CU is a neighboring CU of the first CU, and the second palette mode flag is a palette index of the neighboring CU
In the same field of endeavor, Lai teaches wherein the second CU is a neighboring CU of the first CU (i.e. the palette can be predicted (or shared) from its left neighboring CU to reduce the bitrate)(col. 1, lines 55-58), and the second palette mode flag is a palette index of the neighboring CU (i.e. parse palette_sharing_flag, if palette_sharing_flag is equal to 1, current palette is the same as the previous block’s palette)(col. 3, lines 10-30).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Laroche and Guo with those of Lai for the same reasons as those discussed above for claim 50.
In regard to claim 52, Laroche and Guo teach all of the limitations of claim 49 as discussed above.  However, Laroche and Guo do not explicitly teach wherein the first palette mode flag for the CU is a palette_transpose_flag.
In the same field of endeavor, Lai teaches wherein the first palette mode flag for the CU is a palette_transpose_flag (i.e. palette_transpose_flag of Table 3).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Laroche and Guo with those of Lai for the same reasons as those discussed above for claim 50.
In regard to claims 54-56, the claims recite analogous limitations to claims 50-52 above, and are therefore rejected on the same premise.
In regard to claims 58-60, the claims recite analogous limitations to claims 50-52 above, and are therefore rejected on the same premise.
In regard to claims 62-64, the claims recite analogous limitations to claims 50-52 above, and are therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488




/KATE H LUO/Primary Examiner, Art Unit 2488